      4:20-cv-03119-JMG Doc # 28 Filed: 09/03/21 Page 1 of 2 - Page ID # 1478




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

NICHOLE LYNN LANG,

                    Plaintiff,                           4:20-CV-3119

vs.
                                                  ORDER TO SHOW CAUSE
KILOLO KIJAKAZI, Acting
Commissioner of the Social Security
Administration,

                    Defendant.


       The plaintiff filed this Social Security appeal on October 8, 2020. Filing
1. After four extensions of time occasioned largely by the effects of the COVID-
19 pandemic; see, e.g., filing 14-1, the defendant answered on May 6, 2021 and
filed the administrative record, see filing 17.
       Pursuant to the Court's briefing schedule, the plaintiff's motion for an
order reversing the Commissioner's decision was due on June 7, 2021. Filing
4; see Fed. R. Civ. P. 6(a)(1)(C). Nothing was filed, but on June 24 the plaintiff
belatedly filed a motion to extend the deadline. Filing 22. The Court granted
that motion and extended the deadline to July 22. Filing 23. Nothing was filed,
but on July 27 the plaintiff again belatedly sought to extend the deadline.
Filing 26. The Court granted that motion and extended the deadline to August
26. Filing 27.
       Here we are again: it's now September, and nothing has been filed.
Accordingly,


       IT IS ORDERED that on or before September 17, 2021, the
       plaintiff shall either file her motion for an order reversing the
4:20-cv-03119-JMG Doc # 28 Filed: 09/03/21 Page 2 of 2 - Page ID # 1479




 Commissioner's decision or show cause why this case should not
 be dismissed pursuant to Fed. R. Civ. P. 41(b) for failure to
 prosecute this action and comply with the Court's orders.


 Dated this 3rd day of September, 2021.


                                       BY THE COURT:



                                       John M. Gerrard
                                       United States District Judge




                                 -2-
